                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

LA VERNE FOSTER,                               )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:17-cv-04271-JRS-DLP
                                               )
MEGAN J. BRENNAN, Postmaster                   )
General, United States Postal Service,         )
Great Lakes Region,                            )
                                               )
                           Defendant.          )

                                         ORDER

      This matter comes before the Court on the Plaintiff’s Motion for Deposition.

(Dkt. 172). The Plaintiff here requests permission to depose Abraham Benjamin for

a second time. Mr. Benjamin returned the errata sheet from his deposition and

included notes for the court reporter to attach the exhibits. Because of this, Plaintiff

believes that Mr. Benjamin may, after reviewing her exhibits, recall additional

information. The Plaintiff further requests that the Court order the Defendant to

pay all costs and expenses associated with this second deposition. The Defendant

responds that fact discovery has closed and dispositive motions were due on July 5,

2019; that the Plaintiff has not demonstrated good cause for a second deposition;

and that the Federal Rules require the noticing party to pay for the costs of

recording a deposition. [Dkt. 177 at 3-4.]

      The Federal Rules of Civil Procedure provide that, “[u]nless otherwise

stipulated or ordered by the court, a deposition is limited to 1 day of 7 hours. The
court must allow additional time consistent with Rule 26(b)(2) if needed to fairly

examine the deponent or if the deponent, another person, or any other circumstance

impedes or delays the examination.” Fed. R. Civ. P. 30(d)(1). The court need not

order an extended deposition if the extended deposition would be cumulative or

unreasonably burdensome, as provided by Rule 26(b)(2). Fed. R. Civ. P. 30(d)(1),

Advisory Committee Notes (2000). The burden will be on the moving party to show

good cause for why the extension is warranted. Id.

      The Plaintiff cannot use the mere possibility that the deponent may recall

additional information to justify a second deposition. Moreover, the Advisory

Committee Notes encourage the deposing party to submit documents to the

deponent prior to the deposition, so that the deponent may familiarize himself with

the materials. Fed. R. Civ. P. 30(d)(1), Advisory Committee Notes (2000). Although

this is a suggestion and not a requirement of the rule, it would be inappropriate for

the Court to allow the Plaintiff to wait until the day of the deposition to provide the

deponent with documentation about which she will question him and then claim she

needs additional time for the deponent to become familiar with the exhibits. The

Plaintiff provided no other justification for needing a second deposition of Abraham

Benjamin. Good cause has not been shown and, accordingly, Plaintiff’s motion is

DENIED.

      So ORDERED.


      Date: 7/27/2019
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system.

La Verne Foster
5305 Cotton Bay Drive West
Indianapolis, IN 46254-4520
